DISSENTING OPINION
Cole, Judge:
The order of court, vacating and setting aside the judgment heretofore entered in this case on April 6, 1946, has been abundantly justified by the testimony taken subsequent thereto. A more considered view of the prior record satisfies me that the petitioner is entitled to relief. I must therefore respectfully dissent from, the opposite conclusion reached by the majority.
There is no serious conflict in the testimony introduced in this case. Petitioner, through his customs broker, made the initial entry on the basis of 1 florin per yard, and the very next entry of similar merchandise, made approximately only two weeks later, was at the higher value of 1.12 florins, ultimately determined as being applicable to the entry in question.
It is important to note and to the petitioner’s credit that the higher value revealed in the second entry resulted from an uninfluenced, spontaneous, self-dictated decision of the importer.
It is correct that the disclosure of the second entry, at the higher value, caused some correspondence to flow between the customs officials and petitioner in order *154to clarify and explain the reason for the two different values. Principally because such correspondence ran the course of two or three exchanges, is there any reason whatsoever for the approval of this petition to be questioned. This exchange of cdrresppndenee, which presents not the slightest indication of deception or an attempt to conceal existing facts, is seized upon by respondent’s counsel as practically the sole support for his case. It is summed up by him as “a hair-pulling match to get that particular information, piece by piece” (R. 82). In reality it is nothing of the kind.
The correspondence does not justify any such inference or comment. If it did, the character of the witnesses, i. e., the customs broker, who made entry; petitioner, who imported the merchandise; and petitioner’s sales manager, as th'e record fully discloses and as observed by the undersigned who alone presided over most of the hearings in this case, would be, as it is, sufficient to deny any attempt by the Government to brand the conduct of this petitioner as an effort on his part to wilfully undervalue the merchandise in question. All of the witnesses testified to several years’ experience in their respective businesses, and each showed a willingness to furnish all information in his possession, to aid the court toward a proper disposition of the present issues. Their appearance on the witness stand was thoroughly contradictory to anything indicative of an attempt to defraud the revenue of the United States, or to deceive the appraiser as to the true value of the merchandise.
The petition should be granted.